Citation Nr: 0110315	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  99-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 11, 1951 to 
January 5, 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed March 1956 rating decision denied service 
connection for skin disease, diagnosed as urticaria and 
allergic dermatitis.  

2.  Evidence added to the record since the March 1956 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to service connection for a skin disease is 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran filed his original claim for 
service connection for a skin disease in February 1956.  The 
claim was denied by the RO in a rating decision in March 
1956.   The veteran was provided notice of the adverse 
decision in March 1956, and he was advised of his procedural 
and appellate rights.  The denial became final when the 
veteran did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105.

The evidence of record at the time of the March 1956 rating 
decision included service medical records and a statement 
from Dr. G. G. dated in January 1956.  The service medical 
records report that the veteran first noted sensitivity to 
wool at the age of 12 when he developed a rash around the 
neck and groin each time he wore woolen clothes.  He 
reportedly wore no more woolen clothes until he entered the 
service.  On November 2, 1951, following induction, he wore 
woolen underwear and developed urticaria, and was 
hospitalized for one week with clearing of the condition.  A 
clinical record dated during this period reflects a diagnosis 
of urticaria, due to penicillin sensitivity, generalized over 
entire body.  There is also a diagnosis of urticaria - body 
and extremities secondary to wool allergy.  

A January 1956 statement from Dr. G. G. reported allergic 
contact dermatitis on examination.  

Subsequent to the March 1956 RO decision, additional evidence 
has been submitted, including duplicate copies of the 
veteran's service medical records, a duplicate copy of Dr. G. 
G.'s January 1956 statement, a CT scan of the veteran's 
lumbar spine performed in October 1998, an undated County 
clinic statement noting the veteran is allergic to 
penicillin, and VA outpatient treatment records dated from 
September 1999 to July 2000 noting a history of a sunlight 
sensitivity skin rash, allergy to various medications 
including penicillin, and disabilities not at issue.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The Board observes that the service medical records and 
January 1956 physician's statement received subsequent to the 
March 1956 rating decision were previously considered by the 
RO, and are, therefore, duplicative of evidence already of 
record.  As such, this evidence does not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  
While the October 1998 CT scan may be considered "new" in 
that it was not of record at the time the RO rendered its 
adverse determination in March 1956, it is not "material" 
because it does not bear directly and substantially upon the 
specific subject matter under consideration as it does not 
relate to the disability at issue.  In addition, the Board 
finds that while the VA outpatient treatment records show 
that the veteran has allergies to penicillin, sulfa drugs, 
cortisone, chlorpheniramine and codeine, and has a past 
history of a sunlight sensitive rash, the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim as they do not establish the 
presence of any current chronic skin disease related to 
service.  

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including application of the benefit of the doubt standard.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The Board acknowledges the veteran's assertion that he had an 
allergy test in 1992 or 1993 and was found not to be allergic 
to wool.  However, documentation in the claims file shows 
that the veteran did not show up for a March 1992 appointment 
at the Allergy Clinic and had four other no shows between 
July 1996 and March 1998.  Additionally, it was indicated 
that there were no treatment records at the Marion, Indiana 
and St. Louis, Missouri VA Medical Centers for 1992 or 1993.  

In response to the veteran's claim that his skin disease is 
due to an allergic reaction to penicillin, the Board notes 
that the veteran, regardless of the source of the skin 
disease, is in effect endeavoring to claim service connection 
for the same skin symptomatology which was the subject of the 
previous denial, and accordingly is not stating a new claim 
on the basis of a different theory of entitlement.  Ashford 
v. Brown, 10 Vet. App. 120 (1997); Ephraim v. Brown, 5 Vet. 
App. 549 (1993).


ORDER

The application to reopen the claim of service connection for 
a skin disease is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

